BY JUDGE RANDALL G. JOHNSON
This is a petition for the reduction of medical liens under Va. Code § 8.01-66.9. The Commonwealth of Virginia objects to a reduction.
Plaintiff was injured in an automobile accident on January 29,1997. She has settled her claim for $25,000, the total insurance coverage available, plus $513.95 in accrued interest. She has the following bills:
Medical College of Va. (MCV) $6,059.21
MCV Associated Physicians 4,045.00
Henrico Doctors’ Hospital 1,220.40
Henrico Emergency Physicians 182.00
Medaphis Physician Services 139.00
Dr. William Fleming 565.00
Dr. Basava Raj 1,755.00
Physical Therapy Plus 2,600.00
Richmond Memorial Hospital 386.50
Commonwealth Radiology 205.00
Total $17,157.11
Plaintiff’s contract with her personal injury lawyers, Marks & Harrison, P.C., calls for a fee of one-third of her recovery, or $8,333.33, plus $694.89 in out-of-pocket expenses. A lien in the amount of $2,000 is also claimed by Cary B. Bowen, Esquire, for legal work performed for plaintiff unrelated to the present claim. Adding those three amounts to the medical liens, plaintiff’s total debt is $28,185.33, which is $2,671.38 more than her settlement and interest.
*546Plaintiff proposes that the court reduce all of the above amounts, except reimbursement of out-of-pocket expenses, by one-third. If that happens, the following payments will be made:
Medical College of Va. (MCV) $4,039.47
MCV Associated Physicians 2,696.67
Henrico Doctors’ Hospital 813.60
Henrico Emergency Physicians 121.33
Medaphis Physician Services 92.67
Dr. William Fleming 376.67
Dr. Basava Raj 1,170.00
Physical Therapy Plus 1,733.33
Richmond Memorial Hospital 257.67
Commonwealth Radiology 136.67
Marks & Harrison (expenses) 694.89
Total $12,132.97
The attorneys’ fees of Marks & Harrison, P.C., and Cary B. Bowen, Esquire, would also be reduced by one-third, to $5,555.55 and $1,333.34, respectively. Adding those reduced fees to the other reduced amounts above, the proposed total payments are $19,021.86, which would leave plaintiff with $6,492.09 out of the settlement amount and accrued interest. In fact, plaintiffs proposal has been approved by all of the lien holders except the Commonwealth of Virginia on behalf of MCV. It is the Commonwealth’s position that no reduction of its lien is appropriate. The court agrees.
The problem with plaintiffs proposal is that it gives some of plaintiffs creditors larger liens than are provided by statute. While Va. Code § 8.01-66.9 gives a state institution such as MCV a lien for the entire amount of its services, that is not true for private healthcare providers. Specifically, Va. Code § 8.01-66.2 limits the lien for a non-government hospital to $2,000, and for a non-government doctor, nurse, physical therapist, or pharmacist to $500. Applying those limitations here, and without reducing MCV’s lien, the following disbursement will occur:
Medical College of Va. (MCV) $6,059.21
MCV Associated Physicians 500.00
Henrico Doctors’ Hospital 813.60
Henrico Emergency Physicians 121.33
*547Medaphis Physician Services 92.67
Dr. William Fleming 376.67
Dr. Basava Raj 500.00
Physical Therapy Plus 500.00
Richmond Memorial Hospital 257.67
Commonwealth Radiology 136.67
Marks & Harrison (expenses) 694.89
Total $10,052.71
If Marks & Harrison, P.C., and Cary B. Bowen, Esquire, still agree to reduce their fees by one-third, the total amount of payments by plaintiff will be $16,941.60, leaving her $8,572.35, which is actually $2,080.26more than she would receive under her own proposal. Even if plaintiffs attorneys’ fees are not reduced, she will pay out only 20,386.04, leaving her with $5,127.91, which is only $1,364.18 less than she would receive under her proposal. That is not enough of a difference to justify reducing the Commonwealth’s lien.